Citation Nr: 1209795	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a visual disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  The Veteran also served in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The most persuasive evidence indicates that the Veteran's visual disorder is a congenital defect and is not considered a disease or injury under the law for VA disability compensation purposes.


CONCLUSION OF LAW

A visual disorder was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in February 2007 with regard to the claim for service connection for a visual disorder.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in July 2007.    

In addition, the duty to assist the Veteran has also been satisfied in this case.  The service treatment records (including records from his period of service in the United States Army Reserves),  and private treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board.  The Board remanded the Veteran's case in June 2010 to provide a VA examination.  The record shows that the Veteran was afforded a VA examination in August 2010.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner reviewed the entire claims file, performed an examination of the Veteran, and opined that he could not resolve the Veteran's claim without resorting to mere speculation.  The examiner explained that the Veteran's visual acuities were excellent, he had no ocular complications which would result in visual field loss and, therefore, any deviation was strictly the result of anatomical variation.  In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the United States Court of Appeals for Veterans Claims (Court) noted that an examiner's statement that an opinion cannot be provided in a case 'without resort to mere speculation . . . must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled.'  The Board finds that the VA examiner's opinion is adequate as the examiner explained why he could not provide a medical opinion in that the medical evidence suggested that the Veteran's deviation was strictly the result of anatomical variation - indicating that it is a congenital or developmental defect.  Therefore, the Board finds that the June 2010 remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.         38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a visual disorder.

The service treatment records are absent for any notations, documentation, or complaints regarding eye/visual problems.  The April 1968 and May 1970 report of medical examinations show that the Veteran's eyes were clinically evaluated as normal and the Veteran's vision was 20/20 in both eyes.  The April 1968 report of medical history shows that the Veteran reported yes to having worn glasses.  In the physician's summary and elaboration of all pertinent data, it as noted that the Veteran wore glasses in childhood.

Following separation from active duty, the February 1980, February 1983, and January 1987 Army Reserves reports of medical examination shows that the Veteran's eyes were clinically evaluated as normal and the Veteran's vision was noted as 20/20 in both eyes.  In addition, the February 1980, February 1983, and January 1987 reports of medical history show that the Veteran denied experiencing any eye trouble.  

The first indication of visual problems is noted in the August 1991 Army Reserves report of medical examination which shows that the Veteran's right eye was not corrected with P.H.  

The April 2007 statement from Dr. B.B. explained that the Veteran was seen for an eye examination in March 2007.  During the examination, it was discussed that the Veteran needed a prism in his glasses due to vertical tropia.  Dr. B.B. stated that one of the causes of vertical tropia was traumatic brain injury.  Dr. B.B. stated that "I do not know that we can prove with 100 % certainty that your vertical tropia is caused by a traumatic brain injury, but it seems the most likely explanation for the cause of your difficulty." Dr. B.B. commented that the problem was compensated by putting a prism in the Veteran's glasses.    

The Veteran was afforded a VA examination in August 2010.  The Veteran complained of blurry vision and that the lines of the door frame were not straight.  He claimed vertical parallaxis problems.  The Veteran notes that he had intermittent vertical diplopia which is resolved by prism.  He states that it has been a problem ever since he got glasses.  The Veteran did not report a history of ocular surgeries or trauma.  The earliest eye examination of record in his claims file noting diplopia is dated in 2006; however, no tropia was noted, only vertical phoria.  His family history is negative for ocular complications.  On evaluation, his best corrected visual acuities are 20/20 in the right eye and 20/20 in the left with a slight change to his glasses prescription.  The pupils were equal, round, and reactive to light without signs of afferent defect; fields were full with confrontational testing in each eye, and the extra-ocular muscles showed a full range of motion in each eye.  The cover test revealed no tropia.  Vertical phorias note a 5 prism diopter right hyperphoria.  Bilaterally, the lids and lashes are clear, corneas clear, conjunctiva was white and quiet, anterior chambers were deep and quiet, and irises were within normal limits without signs of revascularization.  The lens and media was unremarkable.  Optic nerves were pink and healthy with distinct borders and no signs of atrophy or neovascularization.  Maculae were flat and dry without sings of edema.  The posterior poles were unremarkable for changes bilaterally.  Peripheral retinas were intact without holes, tears, or detachments in each eye.  The Veteran was diagnosed with presbyopia/hyperopia/astigmatism (refractive; non-medical).  He was also diagnosed with a right hyperphoria without tropia noted objectively with cover test.  He reported a history of traumatic brain injury.  The examiner explained that the Veteran's objective vertical phoria was within a range consistent with congenital phoric posture.  Therefore, resolving the Veteran's claim cannot be determined without resorting to mere speculation.  His visual acuities were excellent at 20/20 in each eye; he had no ocular complications which would result in visual field loss.  Therefore, any deviation was strictly the result of anatomical variation.  

The Board recognizes that the Veteran has been diagnosed with right hyperphoria without tropia by the August 2010 VA examiner and vertical tropia by Dr. B.B.  As noted above, Dr. B.B. stated that one of the causes of vertical tropia is traumatic brain injury and that a traumatic brain injury seems the most likely explanation for the cause of the Veteran's difficulty.  However, the Board finds that the August 2010 examiner's opinion is the most persuasive with respect to the Veteran's current visual disorder.  The Board acknowledges that it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, in comparison to the letter from Dr. B.B., the August 2010 VA examiner included detailed examination findings and noted that the Veteran reported experiencing visual fluctuations which had been corrected by a prism in his glasses.  The examiner also reviewed the entire claims file including the letter from Dr. B.B.  Based on the examination findings, the VA examiner determined that the Veteran had right hyperphoria without tropia noted objectively.  Hyperphoria is defined as "a form of herterophoria in which there is permanent upward deviation of the visual axis of an eye after the visual fusional stimulus has been eliminated."  Dorland's Illustrated Medical Dictionary 905, 31st Edition (2007).  The examiner explained that the objective vertical phoria was within a range consistent with congenital phoric posture.  The examiner reasoned that any deviation with respect to the Veteran's eyes was strictly the result of anatomical variation.  Given the detailed findings and thorough explanation of the Veteran's visual disorder by the August 2010 VA examiner, the Board finds that the most persuasive evidence indicates that the Veteran's current disorder is a congenital/developmental defect.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

Congenital or developmental defects are not considered diseases or injuries are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R.                § 3.303(c).  Refractive error is also excluded, by regulation, from the definition of disease or injury for which benefits are authorized if incurred or aggravated in service.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  In Terry v. Principi, 340 F. 3d 1378, 1384 (2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld the validity of VA regulation's exclusion of refractive error of the eye from definitions of injury and disease, especially as embodied in               38 C.F.R. § 3.303(c).  See also McNeely v. West, 16 Vet. App. 391 (1999); Moreno v. West, 17 Vet. App. 363 (2000); Kinch v. Brown, 8 Vet. App. 300 (1995).  As such, regardless of the character or the quality of any evidence which the appellant could submit, a strictly developmental defect, such as refractive error, including hyperopia, astigmatism, and presbyopia, cannot be recognized as a disability under the terms of VA's Schedule for Rating Disabilities and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Accordingly, a disorder that is not a disability for VA purposes cannot be service connected, with a limited exception for evidence of aggravation by superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  But this limited exception is unavailable to the Veteran.   His service treatment records are unremarkable for any evidence of aggravation of refractive error by a superimposed disease or injury.  Consequently, service connection cannot be granted for the Veteran's visual disorder.

For the foregoing reasons, the claim for service connection for a visual disorder must be denied.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 49.

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a visual disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


